PER CURIAM.
There was no necessity for the motion upon which this order was based. The notice of appeal, in so far as it treated of *819the final judgment, was effective; and it was not impaired by the effort of the appellant, without right of any kind, to embody therein the two orders, the time to appeal from which had long since expired, and as to which respondent herein, in the future progress of the appeal from the final judgment, if any is made, can easily dispose of the matter of these two orders, which are not and should not be made part of the case on appeal.
Order (99 N. Y. Supp. 817) affirmed, with costs and disbursements.